Name: 2007/662/EC: Council Decision of 9 October 2007 appointing five Slovenian members and three Slovenian alternate members to the Committee of the Regions
 Type: Decision
 Subject Matter: Europe;  personnel management and staff remuneration;  EU institutions and European civil service
 Date Published: 2007-10-13

 13.10.2007 EN Official Journal of the European Union L 270/17 COUNCIL DECISION of 9 October 2007 appointing five Slovenian members and three Slovenian alternate members to the Committee of the Regions (2007/662/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 263 thereof, Having regard to the proposal from the Slovenian Government, Whereas: (1) On 24 January 2006 the Council adopted Decision 2006/116/EC appointing the members and alternate members of the Committee of the Regions for the period from 26 January 2006 to 25 January 2010 (1). (2) Five members seats on the Committee of the Regions have fallen vacant following the end of the mandates of Mr SOVIÃ , Mr KOVAÃ IÃ , Ms PEÃ AN, Mr Ã TEBE and Mr HALB. Two alternate members seats have fallen vacant following the end of the mandate of Mr COLARIÃ  and the resignation of Mr KOVÃ E. One alternate members seat is to fall vacant following the appointment of Ms MAJCEN as a member (change of mandate), HAS DECIDED AS FOLLOWS: Article 1 The following are hereby appointed to the Committee of the Regions for the remainder of the current term of office, which runs until 25 January 2010: (a) as members: Mr Franci ROKAVEC, Ã ¾upan ObÃ ine Litija, Mr Franci VOVK, Ã ¾upan ObÃ ine Dolenjske Toplice, Ms Irena MAJCEN, Ã ¾upanja ObÃ ine Slovenska Bystrica (change of mandate), Mr AleÃ ¡ Ã ERIN, podÃ ¾upan Mestne obÃ ine Ljubljana, Ms Jasmina VIDMAR, Ã lanica obÃ inskega sveta Mestne obÃ ine Maribor, and (b) as alternate members: Mr AntÃ ³n Ã TIHEC, Ã ¾upan Mestne obÃ ine Murska Sobota, Mr BlaÃ ¾ MILAVEC, Ã ¾upan ObÃ ine SodraÃ ¾ica, Mr Jure MEGLIÃ , podÃ ¾upan ObÃ ine TrÃ ¾iÃ . Article 2 This Decision shall take effect on the date of its adoption. Done at Luxembourg, 9 October 2007. For the Council The President F. TEIXEIRA DOS SANTOS (1) OJ L 56, 25.2.2006, p. 75.